221 F.2d 859
Charles M. QUEEN, Appellant,v.Marvin H. JONES, Appellee.
No. 11963.
United States Court of Appeals, District of Columbia Circuit.
Argued January 19, 1955.
Decided January 27, 1955.
Petition for Rehearing Denied February 28, 1955.

Appeal from United States District Court for the District of Columbia, David A. Pine, District Judge.
Messrs. James J. Laughlin and Albert J. Ahern, Jr., Washington, D. C., for appellant.
Mr. John J. O'Brien, Washington, D. C., with whom Mr. Fred Somkin, Washington, D. C., was on the brief, for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant seeks reversal of a District Court judgment against him for criminal conversation. The judgment was rendered in a suit for divorce wherein he was named as co-respondent in connection with charges of adultery and made a co-defendant. We find no merit in his sole contention that the findings of fact with regard to adultery and criminal conversation are clearly erroneous.


2
Affirmed.